14 Mich. App. 250 (1968)
165 N.W.2d 270
PEOPLE
v.
GREEN
Docket No. 4,018.
Michigan Court of Appeals.
Decided November 25, 1968.
Leave to appeal denied April 16, 1969.
*251 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, and Donald A. Kuebler & Paul G. Miller, Assistant Prosecuting Attorneys, for the people.
Luke Quinn, for defendants.
Leave to appeal denied April 16, 1969. 381 Mich. 815.
PER CURIAM:
A jury adjudged defendants guilty of sodomy[1] for a particularly detestable incident in the Genesee county jail. Citing no authority, defendants contend that the Michigan sodomy statute is unconstitutionally vague. The statute contains the common-law definition of sodomy, and Michigan decisions have delineated the crime's elements. People v. Schmitt (1936), 275 Mich. 575; People v. Dexter (1967), 6 Mich. App. 247. Since the crime is of an indelicate nature, it cannot be said that the failure to graphically outline the acts encompassed by the crime of sodomy causes the statute to be unconstitutionally vague. Similarly, defendants' argument that the indictment did not adequately inform them of the crime charged is unsubstantial considering the crime's nature and that the statute's common-law definition automatically gives notice of the criminal elements of sodomy. See 81 CJS, Sodomy § 4, 374. Moreover, defendants did not object to the information before trial, and therefore, waived any alleged error. CL 1948, § 767.76 (Stat Ann 1954 Rev § 28.1016).
Defendants also claim that the trial court erred by not immediately instructing the jury of the purpose of the prosecutor's inquiry as to prior convictions, *252 citing People v. Askar (1967), 8 Mich. App. 95. The Askar holding is factually distinguishable, and its limited scope neither applies here nor establishes a general rule requiring immediate jury instruction when the use of the prior convictions is, as here, for impeachment of credibility. In addition, the subject of defendants' prior convictions was first brought out by defense counsel on direct examination.
Defendants' final arguments are clearly without merit and, therefore, do not require our expatiation. No reversible error was committed.
Affirmed.
McGREGOR, P.J., and QUINN and LETTS, JJ., concurred.
NOTES
[1]  CLS 1961, § 750.158 (Stat Ann 1962 Rev § 28.355).